358 U.S. 55 (1958)
WORZ, INC.,
v.
FEDERAL COMMUNICATIONS COMMISSION ET AL.
No. 349.
Supreme Court of United States.
Decided October 27, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Eliot C. Lovett for petitioner.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston, John L. Fitzgerald and Richard A. Solomon for the Federal Communications Commission. respondent.
PER CURIAM.
The petition for writ of certiorari is granted. In view of the representations in the Solicitor General's brief on pages 4 and 5. concerning testimony given before the Subcommittee on Legislative Oversight of the House Committee on Interstate and Foreign Commerce subsequent to the decision by the Court of Appeals in this case, the judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals for such action as it may deem appropriate.
MR. JUSTICE CLARK and MR. JUSTICE HARLAN dissent. The matters referred to by the Court were not presented in the Court of Appeals and are not presented by this petition. Agreeing with the Solicitor General that denial *56 of the petition for writ of certiorari would not foreclose appropriate consideration thereof by the Court of Appeals, we see no reason for vacating the Court of Appeals' judgment and, therefore, dissent from this disposition of the matter by the Court.